Exhibit 10.3


EXECUTION


AMENDMENT NO. 1 TO
MASTER REPURCHASE AGREEMENT


THIS AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of May 23, 2016
(this “Amendment”), amends that certain Master Repurchase Agreement, dated as of
September 29, 2015, but effective as of October 15, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among Reverse Mortgage Solutions, Inc. (“RMS”), RMS REO BRC, LLC
(“REO Subsidiary” and, individually or collectively with RMS, as the context may
require, “Seller”), Barclays Bank PLC (“Agent”) and Sutton Funding LLC
(“Purchaser”). Unless otherwise defined herein, capitalized terms used in this
Amendment have the meanings assigned to such terms in the Repurchase Agreement.
Recitals
WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement as described below.
NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreements
Section 1.Amendments.
(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined terms “Adjusted EBITDA” and “Net Income” in their entirety.
(b)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Change in Control” and replacing it with the following:
“Change in Control” means (a) any transaction or event as a result of which
Guarantor ceases to own, directly or indirectly, beneficially or of record, more
than 50% of the voting stock of Seller, (b) the sale, transfer, or other
disposition of all or substantially all of Seller’s assets (excluding any such
action taken in connection with any securitization or financing transaction or
routine sales of Mortgage Loans or REO Properties) or all or substantially all
of Guarantor’s assets, as applicable, or (c) the consummation of a merger or
consolidation of Seller or Guarantor with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s equity outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not equityholders of the Seller or Guarantor, as applicable, immediately prior
to such merger, consolidation or other reorganization.
(c)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” and replacing it with the following:
“Maturity Date” means May 22, 2017.


1

--------------------------------------------------------------------------------




(d)    Section 2 of the Repurchase Agreement is hereby amended by adding the
defined term “Reverse Mortgage Segment” in its proper alphabetical sequence:
“Reverse Mortgage Segment” is the reverse mortgage segment of the Guarantor
related to Seller, as described in the Guarantor’s most recently filed Form 10-Q
or Form 10-K.
(e)    Section 2 of the Repurchase Agreement is hereby amended by adding the
defined term “Reverse Segment Adjusted EBITDA” in its proper alphabetical
sequence:
“Reverse Segment Adjusted EBITDA” is, for the Reverse Mortgage Segment, income
(loss) before income taxes, amortization of servicing rights and other fair
value adjustments, interest expense on corporate debt, depreciation and
amortization, goodwill impairment, if any, estimated settlements and costs for
certain legal and regulatory matters, share-based compensation expense, fair
value to cash adjustments for reverse loans, and select other cash and non-cash
adjustments primarily certain non-recurring costs, the net provision for the
repurchase of loans sold, non-cash interest income, severance, gain or loss on
extinguishment of debt, interest income on unrestricted cash and cash
equivalents, the net impact of the non-residual trusts, the provision for loan
losses, residual trust cash flows, transaction and integration costs and
servicing fee economics. Reverse Segment Adjusted EBITDA includes both cash and
non-cash gains from mortgage loan origination activities, and excludes the
impact of fair value option accounting on certain assets and liabilities and
includes cash generated from reverse mortgage origination activities. Reverse
Segment Adjusted EBITDA may also include other adjustments, as applicable based
upon facts and circumstances, consistent with the intent of providing investors
a supplemental means of evaluating our operating performance.
(f)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Termination Date” and replacing it with the following:
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the day on which the Seller or the Guarantor merges with or consolidates into
another entity or any other corporate reorganization and thereafter (a) the
surviving entity fails to assume all the obligations of Seller under this
Agreement or the Guarantor under the Guaranty, as applicable, or (b) the
creditworthiness of the surviving entity is materially weaker, in the Agent’s
sole and good faith discretion, than that of Seller or the Guarantor, as
applicable, immediately prior to such merger or consolidation, (iii) the day on
which, due to a Change in Law, it becomes unlawful for a party to this Agreement
to perform its obligations to make payment or deliver or to receive payment or
delivery with respect to the Transactions or to otherwise comply with the
material terms of this Agreement; (iv) failure of Seller to operate or conduct
its respective business operations or any material portion thereof in the
ordinary course, or any other material adverse change in Seller’s business
operations or financial condition, which, in Agent’s sole discretion,
constitutes a material impairment of Seller’s ability to perform its obligations
under this Agreement or any other related document; (v) upon five (5) Business
Days’ prior written notice from Seller to Purchaser following the occurrence of
a Change in Law that increases Purchaser’s costs (as further described in
Section 3(g) hereof); (vi) at the option of Purchaser, the occurrence of an
Event of Default under this Agreement after the expiration of any applicable
grace period; and (vii) at the option of Purchaser, the effective date of any
event described in Section 14(p) or Section 14(r).


2

--------------------------------------------------------------------------------




(g)    Section 13(q) of the Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:
(q)    Custodian. The Custodian is not an Affiliate of Seller.
(h)    Section 14(g)(ii)(D) of the Repurchase Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
(D)
As of each fiscal quarter end, the Reverse Segment Adjusted EBITDA, for the
prior two consecutive fiscal quarters shall be greater than $1.00; provided,
however, notwithstanding anything herein, any breach of this clause (D) shall
not be considered an Event of Default, but each will result in a reduction in
each Purchase Price Percentage of two (2) percentage points.

(i)    Section 14(i)(vii) of the Repurchase Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
(vii) after May 23, 2016, any financial covenants a Seller becomes subject to or
any change or modification to, or waiver of compliance with, any financial
covenants Seller is obligated to comply with, in either case, under any
repurchase agreement or other warehouse financing related to new origination
mortgage loans, provided that such financial covenant is more favorable to
Purchaser than the financial covenant(s) set forth in this Agreement,
considering the definitions and calculation of the financial covenant(s) for
which notice and analysis is sought, or a substantially similar financial
covenant is not set forth in this Agreement;
Section 2.    Agreement in Full Force and Effect as Amended. As specifically
amended hereby, the Repurchase Agreement remains in full force and effect. All
references to the Agreement in any Program Document shall be deemed to mean the
Repurchase Agreement as supplemented and amended hereby. This Amendment shall
not constitute a novation of the Repurchase Agreement, but is a supplement
thereto. The parties hereto agree to be bound by the terms and conditions of the
Repurchase Agreement, as supplemented and amended by this Amendment, to the same
effect as if such terms and conditions were set forth herein verbatim.
Section 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the day when the Seller shall have (i) paid to
Purchasers and Agent and Purchasers and Agent shall have received all accrued
and unpaid fees and expenses owed to Purchaser in accordance with the Program
Documents, including, without limitation, the fully-earned, non-refundable
Renewal Fee specified and defined in the Amendment No. 2 to Master Purchase
Agreement Price Side Letter, dated as of the date hereof, by and among the
Sellers, the Agent and the Purchaser, in each case, in immediately available
funds, and without deduction, set-off or counterclaim in accordance with Section
2 of the Pricing Side Letter, in each case, in immediately available funds, and
without deduction, set-off or counterclaim, and (ii) delivered to Purchaser (a)
a copy of this Amendment duly executed by each of the parties hereto and (b) any
other documents reasonably requested by Purchaser or Agent, each of which shall
be in form and substance acceptable to Purchaser.
Section 4.    Miscellaneous.
(a)    This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.


3

--------------------------------------------------------------------------------




(b)    The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.
(c)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT
SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(d)    This Amendment may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, including without limitation
counterparts transmitted by facsimile or in .pdf format, each of which, when so
executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.
(The remainder of this page is intentionally blank.)




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each undersigned party has caused this Amendment No. 1 to
the Master Repurchase Agreement to be duly executed by one of its officers
thereunto duly authorized as of the date and year first above written.
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller


By:    /s/ Cheryl Collins            
Name: Cheryl Collins
Title: SVP and Treasurer


RMS REO BRC, LLC, as a Seller


By:    /s/ Cheryl Collins            
Name: Cheryl Collins
Title: SVP and Treasurer


SUTTON FUNDING LLC, as Purchaser



By:    /s/ Ellen Kiernan            
Name: Ellen Kiernan
Title: Vice President




BARCLAYS BANK PLC, as Agent


By:    /s/ Joseph O'Doherty            
Name: Joseph O'Doherty
Title: Managing Director




Signature Page to Barclays – RMS Amendment No. 1 to MRA